Citation Nr: 1443204	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  11-13 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for neuropathy of the left arm, to include as secondary to diabetes mellitus. 

4.  Entitlement to service connection for neuropathy of the right arm, to include as secondary to diabetes mellitus. 

5.  Entitlement to service connection for neuropathy of the left leg, to include as secondary to diabetes mellitus. 

6.  Entitlement to service connection for neuropathy of the right leg, to include as secondary to diabetes mellitus. 

7.  Entitlement to service connection for a heart disorder, to include as secondary to diabetes mellitus. 

8.  Entitlement to service connection for radiculopathy of the arms, to include as secondary to diabetes mellitus. 

9.  Entitlement to service connection for radiculopathy of the legs, to include as secondary to diabetes mellitus. 

10.  Entitlement to service connection for a kidney disorder, to include as secondary to diabetes mellitus. 

11.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus. 

12.  Entitlement to service connection for a liver disorder, to include as secondary to diabetes mellitus. 
	
13.  Entitlement to service connection for arteriosclerosis, to include as secondary to diabetes mellitus. 

14.  Entitlement to service connection for an eye disorder, to include as secondary to diabetes mellitus. 

15.  Entitlement to a total disability rating on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 
 
The claim for service connection for PTSD was previously denied in a final rating decision dated in August 2006.  However, relevant service personnel records were subsequently received from the service department.  As a result, the claim is to be adjudicated on a de novo basis rather than on the basis of whether new and material evidence has been received. See 38 C.F.R. § 3.156(c) (new and material evidence-service department records).

A review of the Virtual VA electronic claims file reveals a July 2014 appellate brief.  The remaining documents are either irrelevant to the issues on appeal or duplicative of documents contained within the physical claims file.  There are no documents in the matter in the Veterans Benefits Management System paperless claims processing system.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's May 2011 substantive appeal, he stated that he had outpatient records outstanding at the VA Health System in New Jersey.   As the most recent VA treatment records are from 2010, a remand is required to obtain the Veteran's recent treatment records and associate them with the claims file.  

In addition, a review of the record shows that the Veteran served in the Republic of Vietnam during the Vietnam era.  Thus, he is presumed to have been exposed to herbicides during his military service.

Although hypertension is not on the list of diseases that VA has associated with herbicide exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  Therefore, the Board finds that a VA medical opinion is necessary to address the etiology of the Veteran's current hypertension, to include whether it may be related to his presumed herbicide exposure in service.

Moreover, the Veteran has not been afforded a VA examination in connection with his claim for service connection for an acquired psychiatric disorder.  He has claimed that he was surrounded by explosions, rockets, and people being injured while serving in Vietnam.  He also stated that he was mentally unstable when he returned.  In addition, VA medical records indicated that he had a positive screen for depression.  Therefore, the Board finds that a VA examination is necessary to determine the nature and etiology of any psychiatric disorder that may be present.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disorders. 

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

A specific request should also be made for any outstanding, relevant VA medical records, including records from the VA Health System in New Jersey dated since dated from January 2010 to the present.

2.  After completing the foregoing development, Veteran should be afforded a VA examination to determine the nature and etiology of any hypertension that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is presumed to have been exposed to herbicides, including Agent Orange, during his period of service. 

He is also competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran currently has hypertension that is related to his military service, to include his herbicide exposure therein (regardless of the fact that such an association is not presumed).

If the Veteran has diabetes mellitus, the examiner should also opine as to whether it is at least as likely as not that the Veteran's hypertension is either caused by or aggravated by his diabetes mellitus

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any and all psychiatric disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing, including PTSD sub scales. 

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders. 

For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service, including his experiences serving in Vietnam. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination or obtaining a medical opinion in connection with his other claims.

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth the provisions of 38 C.F.R. § 3.310 and the amended version of 38 C.F.R. § 3.304(f).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



